DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2021 and 7/17/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 14, 16, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 depends from claim 1 and recites “the rosin based binder system,” which lacks a proper antecedent basis. Claim 3 should be amended to refer to claim 2. In claim 14, it is unclear as to what is meant by “bis-polymer”. Perhaps the term should be changed to bipolymer. Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-9, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,809,209 B2 to Pollino et al.
Regarding claim 1, Pollino discloses a stain resistant and oil- and water-repellent coating composition comprising a fluorinated methacrylate, a carbonate methacrylate and methacrylic acid:

    PNG
    media_image1.png
    173
    380
    media_image1.png
    Greyscale
,
A = 
    PNG
    media_image2.png
    133
    150
    media_image2.png
    Greyscale
, 

Other Relevant Prior Art of Record
	The composition is also anticipated by JP 2016-084446 A to Kimura et al., which is directed to a thermosetting coating composition that is stain-resistant and comprises a copolymer of a cyclic carbonate (meth)acrylate and a polysiloxane-functional (meth)acrylate (see Table 1 and the attached English-language translation).
Allowable Subject Matter
Claims 2, 4, 7, 10 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 14, 18 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Neither Pollino nor Kimura disclose the features of claims 2-4, 7, 10, 14 and 18-24. These claims are not obvious because Pollino and Kimura are not related to the antifouling coating described and claimed in the instant application. An antifouling coating composition comprising a rosin binder and a film-forming acrylic copolymer comprising a carboxylic acid group blocked by a quaternary ammonium or phosphonium .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762